Name: Commission Regulation (EEC) No 803/80 of 27 March 1980 on the classification of goods falling within heading No 19.07 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 80 Official Journal of the European Communities No L 87/55 COMMISSION REGULATION (EEC) No 803/80 of 27 March 1980 on the classification of goods falling within heading No 19.07 of die Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of certain ordinary bakers' wares ; Whereas heading No 19.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3000/79 (4), refers among other products, to 'bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit' ; Whereas the products in question contain fats and sugars (reducing and non-reducing) as normal ingredi ­ ents, not added as such, but derived from the flour employed and possibly from any bakery 'improvers' that are used ; Whereas the content of fats and sugars (determined and expressed as glucose after inversion), not added as such, may each amount to 5 % by weight calculated on the dry product without the products in question thereby losing the character of goods falling within heading No 19.07 ; Whereas, on the basis of present analytical methods, it can be stated as regards contents of fats or sugars (reducing and non-reducing) up to 5 % by weight calculated on the dry product that it does not seem possible to detect with certainty any fats or sugars that have been added as such to the products concerned ; Whereas classification of a product in the nomencla ­ ture must be made according to established objective criteria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Ordinary bakers' wares, containing an amount not exceeding 5 % each by weight calculated on the dry product of either fats or sugars (determined and expressed as glucose after inversion) shall fall within Common Customs Tariff heading No 19.07 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs, fats, cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products. Article 2 This Regulation shall enter into force on the 42nd day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1980. For the Commission fitienne DAVIGNON Member of the Commission (&gt;) OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 40, 11 . 2. 1977, p. 1 . (J) OJ No L 172, 22. 7. 1968, p. 1 . ( «) OJ No L 342, 31 . 12. 1979, p. 1 .